DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment to the specification filed 11/17/2021 has been entered because.
Status of Claims
Applicant’s cancellation of claims 1 and 11-13 in the reply filed on 11/17/2021 is acknowledged.
Applicant’s amendment of claims 2-5 in the reply filed on 11/17/2021 is acknowledged.
Applicant’s addition of new claims 14-16 in the reply filed on 02/24/2010 is acknowledged.
Claims 2-10 and 14-16 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 2-10 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 2, Ikeda, US 5,714,968 discloses all limitations of claim 2 except for that “the first conductive layer is electrically connected to the fourth conductive layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 3, Koyama, US 20060033161 discloses all limitations of claim 3 except for that “the first conductive layer is electrically connected to the fourth conductive layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893